DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination.

Allowable Subject Matter
Claim 1 is allowable over the prior art of record.
The closest Prior Art, Yang, teaches request for a recipe relating to Internet of Things (IoT) services, user can search and modify the recipe, user can select a recipe where the recipe includes a set of resource requirements and business logic and user can deploy the recipe to facilitate management of one or more IoT devices [abstract] 
Other prior art. Shen et al. (CN 107819651), teaches each user can set a scene mode, and each scene mode sets a linkage control rule according to the preference of the user. The linkage control rule may be linkage control of one controlled device and one or more responding devices, for example, "air conditioner is on, door and window are closed", or "air conditioner is on, temperature is 25 ℃, door and window are closed" (page 2. When identify first 
However, none of the prior arts teach or fairly suggest, “…first configuration information for a first user concerning specific devices in use at a first user location, the first configuration information identifying at least a first specific device of the first generic device type, a second specific device of the second generic device type, and a third specific device of the third generic device type; second configuration information for a second user concerning specific devices in use at a second user location, the second configuration information identifying at least a fourth specific device of the first generic device type, a fifth specific device of the second generic device type, and a sixth specific device of the third generic device type; wherein the specific implementation details for acquiring the generic status values and performing the generic actions on the first, second, and third specific devices differs than the specific implementation details for acquiring the generic status values and performing the generic actions on the fourth, fifth, and sixth specific devices;…” as claimed in Claim 1.

Claims 2-10 and 12-14 are allowed as being dependent upon allowed base claim. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowed if the applicant amends the claim(s) to overcome the 112 issue.

Claim Objections
Claims 12, 15 and 20 are objected to because of the following informalities:  
Claim 12 and 20 recite, “severs” in line 2, which appears a typographical error and likely intended to recite “server”.
Claim 15 recites in limitation c), line 1, “collecting at a configuration computing device configuration information….”, which is difficult to understand. Examiner suggested to recite the limitation as, “collecting, at a configuration computing device, configuration information….”.
Claim 15 recites in limitation d), line 1, “after collecting the configuration information and at the orchestration computing device, comparing the configuration information…”, which is difficult to understand, Examiner suggested to recite the limitation as, “after collecting the configuration information,  comparing, at the orchestration computing device, the configuration information…”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation(s) is/are interpreted to read on the prior art as explained infra.
Regarding Claim 11 and 19, the scope of the claim is unclear, because it not clear what are the other multiple permission levels the devices does not support outside of the group-based permission level.
Claims 11 and 19 recites in line 1-2, “a first user location”, it is not clear whether it refers to the first user location established in Claim 15 or a different first user location.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0093593 (Yang et al.) in view of US Patent No. 9984686 (Mutagi et al.) further in view of US Patent No. 9594587 (Brown et al.) .

Regarding Claim 15, Yang teaches a method for smart device orchestration comprising:  b) defining at an orchestration computing device a plurality of recipes based on interactions between generic device types, wherein the recipes define a sequence of generic actions to be performed, the plurality of recipes including a first recipe ([Fig. 2A, ⁋ 0024] computing device 100 [e.g., an ;
c) collecting at a configuration computing device configuration information for users, the configuration information defining specific devices for the generic device types, the configuration information further defining specific implementation details for acquiring the generic status values and performing the generic actions for the specific devices ([⁋ 0045], upon receiving resulting data from recipe engine 203, resource engine 205 review the selected or 
e) transmitting through a first user interface the first set of suggested recipes to the first user ([Fig. 2A, ⁋ 0054], recipes 295 may be obtained from one or more databases, over communication medium 260, such as a Cloud network, and one or more recipes 295 may be modified (e.g., modifying a resource requirement and/or business logic of a recipe) and shared between computing devices 100 and 270A to be used for managing and controlling one or more IoT device 281A and 281B at locations 280A and 280B, [Fig. 3] illustrates user interface 209 shows a number of recipes 295);
and f) upon receiving a first request from the first user to operate a first recipe, and at the orchestration computing device, using the first configuration information to determine and execute the specific implementation details to perform a first sequence of generic actions defined by the first recipe on specific devices operating at a first user location ([Fig. 3, ⁋ 0059], At process 313, using user interface 209, the user may tap on deployment button 365 to initiate deployment of the recipe based on business logic 363 and subsequently, at process 315, deployment is shown in progress 353. Once deployment button 365 is tapped, resource orchestration logic 223, may be triggered by accepting the recipe as an input, searching for the available relevant resources, and deploying them onto corresponding devices, …resource orchestration logic 223, may search for any available relevant resources that may then be used in deploying business logic 363. [⁋ 0061], as shown in process 321, the selected resource and any other resources may perform one or more actions relating to business logic 363 if the event is triggered based on one or more resource requirements 351).
Yang does not explicitly teaches, however Mutagi teaches a) defining a plurality of generic device types for smart devices, with each generic device type including a generic feature, the generic features of the plurality of generic device types comprising generic status values and generic actions ([C.3:L.34-38], …create groups of devices for controlling these groups with single voice commands. For instance, a user may create a group consisting of every light in his house, or every light in the kitchen of his house, such that the user is able to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate Mutagi’s teachings with Yang in order to define a plurality of generic device types of generic smart devices those have generic status value and action as taught by Mutagi, because it would allow to control all generic devices using same instruction.
While, Yang teaches d) after collecting the configuration information and at the orchestration computing device, identify recipes for the first user ([⁋ 0096] selecting a recipe relating to Internet of Things (IoT) services, wherein selecting includes at least one of searching the recipe and modifying the recipe; recipe engine to select the recipe, wherein the recipe includes a set of resource requirements and business logic), however, Yang in view of Mutagi do not explicitly teach, but Brown teaches comparing the configuration information for a first user to the plurality of recipes to identify a first set of suggested recipes for the first user ([C.8:L.59-67], The workflow decision management application is maintaining a device state history; identifying a plurality of device usage patterns 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate Brown’s teachings with Yang and Mutagi in order to identify a plurality of workflow from plurality of workflow scenarios  as taught by Brown, because it would be advantageous if there were a method of workflow decision management that used workflows to change in values of device attributes in a network in dependence upon identified patterns of usage and identified scenarios that did not require user intervention [Brown, C.1:L.27-31].

Regarding Claim 16, Yang teaches the method of claim 15, wherein the orchestration computing device implements the first sequence of generic actions using cloud-based device services that control the specific devices operating at the first user location ([⁋ 0042], a Cloud service may be used for .

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mutagi and  Brown, further in view of US 2013/0147623 (Somasundaram et al.).

Regarding Claim 17, Yang in view of Mutagi and  Brown do not explicitly teach, however Somasundaram teaches the method of claim 16, wherein the first user and a second user are both associated with the first user location, further wherein the first set of suggested recipes further comprise a second recipe, still further wherein permissions are established that allow the first and second user to execute the first recipe through the orchestration computing device while allowing only the first user to execute the second recipe through the orchestration computing device ([⁋ 0046], Authorization module 310 may authorize a user to manage home monitoring system 130… Authorization module 310 may apply restrictions to the other user based on restrictions selected by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate Somasundaram’s teachings with Yang, Mutagi and Brown in order to apply restrictions to some user based on restrictions selected by the customer as taught by Somasundaram, because it would have allowed to manage and control the usage of the devices.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mutagi, Brown and Somasundaram, further in view of US 2014/0244834 (Guedalia et al.).

Regarding Claim 18, Yang in view of Mutagi, Brown and Somasundaram do not explicitly teach, however, Guedalia teaches the method of claim 17, wherein the orchestration computing device establishes permissions to implement recipes based on group-based permission levels, wherein the first user is a member of a first group and the second user is a member of a second group, further wherein members of the second group do not have permission to execute the second recipe ([⁋ 0095], creating group and provide full access permissions to anything in the IoT network to anyone in one group, for example Family group and limited access to a portion of the IoT network people in certain group, or otherwise provide fine-grained access control to the IoT network (e.g., controlling particular sub-networks that guests can access, controlling how devices and/or other objects in the IoT network can interact with one another or be used, etc.) [⁋ 0101] IoT devices associated with users having an Acquaintance relationship may be permitted low-level access, while IoT devices associated with users having a Family relationship may be permitted higher-level or full access. …IoT devices associated with users having a Friend relationship may be permitted to access an entertainment system, a local wireless network, home appliances, or other suitable IoT devices and/or IoT device groups and prohibited from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate Guedalia’s teachings with Yang, Mutagi, Brown and Somasundaram in order to apply group-based permission levels as member of one group have full access and member of another group have limited access  as taught by Guedalia, because it would have allowed to customize groups associated with the IoT network and control access to certain groups. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mutagi, Brown, Somasundaram and Guedalia, further in view of US Patent no. 7725924 (Terao).

Regarding Claim 19, Yang in view of Mutagi, Brown, Somasundaram and Guedalia do not explicitly teach, however, Terao teaches the method of claim 18, wherein none of the specific devices in use at a first user location support multiple permission levels outside of the group-based permission levels established by the orchestration computing device ([Figs. 5-6, C.9:L.8-13] discloses a process to setup group based permission [see Fig. 6, steps S106 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate Terao’s teachings with the references in order to allow accessing the device without any permission when no authenticating function enabled  as taught by Terao, because it would have allowed all users to use devices when no authentication is imposed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mutagi and Brown, further in view of US 2016/0127145 (Fu et al.).

Regarding Claim 20, Yang in view of Mutagi and Brown do not explicitly teach, however, Fu taches  the method of claim 16, wherein the first configuration information further comprises account access information to the cloud-based severs  that control the specific devices in use at the first user location ([⁋ 0035] scenario to control smart devices is bound to user account in the server. [⁋ 0037] User account information represents information of the use account. …the controlling device and the smart devices are registered under a same user account. The user account is identified by the server by using the user account information [⁋ 0050] …the method of customizing a scenario mode for smart devices includes a step of obtaining user account information of the user account. Accordingly, …searching for a predefined scenario mode according to the user account information and the device information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate Fu’s teachings with Yang, Mutagi and Brown in order to collect user account information to the server to control specific device that are registered under user account only as taught by Fu, because it would have allowed controlling only those smart devices that are registered under the user account based on a predefined scenario.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448                                                                                                                                                                                              

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448